Citation Nr: 1700338	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  10-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Navy from May 2002 to March 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2013, September 2014, and March 2015 the Board, in pertinent part, remanded the above issues for further development.  In March 2016, the Board requested an advisory medical opinion regarding the acquired psychiatric disorder claim.  Both issues are once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ear hearing loss did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to any noise exposure during active duty service.





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Pursuant to the Board's April 2013, September 2014, and March 2015 remands, the AOJ obtained VA examinations in June 2013, November 2014, and May 2015.  As described in further detail below, the Board finds that there has been substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, as described in further detail below, the Veteran has requested initial AOJ review of recently associated evidence.  The Board's review of this evidence, however, indicates that it is only pertinent to the acquired psychiatric disorder claim.  Accordingly, while a remand of that issue is therefore warranted, there is no basis for such action as to left ear hearing loss.


Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case contends that his left ear hearing loss is the result of in-service noise exposure.  In this regard, his DD-214 indicates that he served as an infantry, gun crew, and seamanship specialist trainee, an occupation associated with noise exposure.

A June 2013 VA examination shows that the Veteran's Maryland CNC speech recognition score for the left ear was 92 percent.  He has therefore met the current disability requirement.  38 C.F.R. § 3.385 (2015).  The dispositive issue is thus whether this hearing loss is related to service.  There are three opinions on this matter.

In June 2013, pursuant to the April 2013 Board remand directing the RO to obtain an examination, a VA audiologist opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that the appellant's hearing loss was caused by or incurred in service because the Veteran's hearing was within normal limits at entrance into service and at the June 2013 examination.

In September 2014, the Board found the June 2013 opinion inadequate because the audiologist had stated that the Veteran did not have a current hearing loss even though the Maryland CNC speech discrimination score was 92 percent in the left ear (audiometric testing at the June 2013 examination was within normal limits).  Accordingly, the Board requested a new examination and opinion, directing the examiner to assume that there was a current left ear hearing loss.

In November 2014, a different VA audiologist opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that the appellant's hearing loss was caused by or incurred in service.  The examiner noted that entrance and separation audiograms dated 2001 and 2005, respectively, revealed audiometric thresholds within normal limits, and concluded that "the cited evidence does not show findings related to bilateral hearing loss."  Finding that the examiner had ignored the prior remand directive to assume a current left ear hearing loss, in March 2015, the Board again remanded for another VA examination.

In May 2015, a third VA audiologist opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that the appellant's left ear hearing loss was caused by or incurred in service.  She observed that service treatment records showed that while there was normal hearing upon entrance, there was no separation audiogram.  She further noted that although the 2013 examination showed a left ear speech recognition score of 92 percent, post-service audiograms otherwise revealed normal hearing.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Service treatment records reveal a February 2002 audiogram showing findings no higher than 5 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; at 6000 Hertz, the Veteran's left ear scored 10 decibels.  Similarly, a May 2002 audiogram reveals findings no higher than 5 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000; at 6000 Hertz, the left ear scored 25 decibels.  The May 2002 audiogram appears to have been copied into a June 2002 examination for submarine duty.  Audiometric testing was not conducted at separation in March 2005; however, the Veteran denied any health problems at that time.  Service treatment records are otherwise negative for complaints or treatment for hearing loss.

Post-service, the only evidence of a left ear hearing loss appears in the June 2013 examination showing the Maryland CNC speech discrimination score of 92 percent.  Audiometric and speech discrimination testing of the Veteran's left ear is otherwise within normal limits.  Further, although an April 2009 VA treatment record indicates that the Veteran reported mild difficulty hearing, May and August 2009 VA treatment records show that he denied hearing problems at that time.

As the May 2015 opinion was provided by a VA audiologist and is supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  As directed by the March 2015 remand, the examiner conceded that the Veteran had a current left ear hearing loss but nonetheless found that in her expert opinion there was no evidence suggesting a relationship to service.  The rationale, while not extensive, accurately portrayed the evidence and addressed the relevant facts and it is clear that the examiner reviewed the entire claims file and considered the appellant's contentions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

As to the June 2013 examination, as noted in the September 2014 remand, the examiner there failed to acknowledge that the Veteran had met the criteria for a current left ear hearing loss.  While this deficiency was sufficient to require a new examination, considering that the opinion was consistent with the service treatment records and provided by a certified VA audiologist, it cannot be said that the opinion is entirely without merit.  Here, then, while the Board will not assign significant weight to the June 2013 opinion, the Board finds that the opinion does bolster the May 2015 opinion.

The Board will assign no weight to the November 2014 opinion.  Not only did the examiner there ignore that the Veteran had met the criteria for a left ear hearing loss, the remainder of the opinion depends upon non-existent evidence: there is neither a 2001 entrance audiogram, nor a 2005 separation audiogram.

In a March 2013 correspondence, the Veteran, through his representative, argues that the threshold shift at 6000 Hertz in the left ear from the February 2002 audiogram (10 decibels at 6000 Hertz) to the May and June 2002 audiograms (both 25 decibels at 6000 Hertz) is indicative of noise-induced hearing loss, and thus, the claim should be granted.

Initially, the Board notes that the results of the May 2002 audiogram are identical to those appearing in the June 2002 submarine duty examination and thus it appears that the May 2002 results were likely copied into the June 2002 examination.  If not, they are identical and therefore show no threshold shift.

More significantly, however, the Veteran's DD-214 shows that he entered active duty on May 7, 2002; the May 2002 audiogram was conducted seven days later on the 14th.  While it is not inconceivable that his hearing could have been damaged during the first week of service, this appears inconsistent with the thrust of his argument which is that that his hearing loss is due to the effect of continuous exposure to loud noises over time while working in submarines, not before then.  See June 2013 VA examination ("Veteran reported he worked around loud equipment and torpedo tubes without hearing protection").  Moreover, to the extent the Veteran has offered his opinion that any change in decibel readings is sufficient evidence of in-service, noise-induced hearing loss, or that left ear hearing loss is otherwise related to service, the Board finds the May 2015 medical opinion to be more probative.  The examiner there, a certified audiologist, considered all the evidence of record and provided a thorough rationale for her conclusions.

In sum, the most probative evidence of record shows that a left ear hearing loss did not have it onset during service or for many years thereafter.  Hence, to the extent the Veteran's current left ear hearing loss may be considered a chronic disease (although the June 2013 Maryland CNC score of 92 percent qualifies as a current disability under 38 C.F.R. § 3.385, none of the three VA examiners diagnosed the Veteran with sensorineural hearing loss), he has not met the criteria for presumptive service connection under 38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that hearing loss existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

Accordingly, even assuming the Veteran experienced acoustic trauma in service, his claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a left ear hearing loss is denied.


REMAND

As to the issue of entitlement to service connection for an acquired psychiatric disorder, the most recent supplemental statement of the case was issued in June 2015.  Since that time, additional pertinent evidence has been associated with the claims file, including various correspondence submitted by the Veteran.  In August 2016, the Veteran requested that this evidence be considered by the RO in the first instance.  See 38 C.F.R. § 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, upon all additional evidence not previously considered in the June 2015 supplemental statement of the case.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


